United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.J., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Nashville, TN, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Christy D. Farr, for the appellant
Office of Solicitor, for the Director

Docket No. 09-1552
Issued: February 22, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On June 1, 2009 appellant filed a timely appeal from a January 15, 2009 merit decision of
the Office of Workers’ Compensation Programs affirming a September 23, 2008 merit decision
that denied his claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction
over the merits of this case.
ISSUE
The issue is whether appellant established that she sustained an injury in the performance
of duty causally related to her employment.
FACTUAL HISTORY
On July 30, 2008 appellant, a 41-year-old mail processing clerk, filed an occupational
disease claim (Form CA-2) alleging that employment factors such as standing and walking
caused “progressive foot damage due to a congenital defect.”
Appellant submitted multiple reports in which Dr. Caroline Gannon, a podiatrist, reported
findings on examination and diagnosed, among other conditions, left foot hallux limitus, bilateral

hallux rigidus, subungal hematoma, arthritis of the great right toe, avascular necrosis of the first
metatarsal, left foot tarsal coalition, and onychomycosis. In her initial report dated July 31,
2006, Dr. Gannon noted that appellant had experienced a painful left toe for several months and
that she had related that she had begun a walking program to lose weight, but that her foot pain
was terrible. Dr. Gannon’s September 20, 2006 progress note indicated that appellant
experienced right foot pain similar to her previous left foot pain. Appellant underwent left toe
surgery on April 19, 2007 for hallux limitation of the left toe. On July 31, 2007 Dr. Gannon
noted that appellant related 100 percent improvement in both her left and right foot symptoms.
On June 23, 2008 Dr. Gannon diagnosed left foot possible posterior tibial tendon
dysfunction (PTTD), possible stress fracture, calcaneo-navicular (C-N) coalition, and a swelling
limb. Appellant had related to Dr. Gannon that she had visited Atlanta two days prior and had
walked a great deal in sandals she had not worn for over a year. On June 30, 2008 Dr. Gannon
reported findings on examination and diagnosed caleaneal valgus, pain, posterior tibial tendinitis,
and left foot caleaneal navicular coalition. Dr. Gannon completed a certificate for leave pursuant
to the Family and Medical Leave Act on June 30, 2007 wherein she noted that “patient has
congenital malformation of left foot in the form of a tarsal coalition which has caused a collapse
of arch and tendinopathy. This is a progressive deformity requiring treatment and continued
therapy.”
On July 21, 2008 Dr. Gannon reported findings on examination and diagnosed left foot
tarsal coalition, pain and posterior tibial tendinitis. Dr. Gannon noted appellant’s concerns
regarding her work and that standing at work could cause pain “and aggravate this.”
In an August 4, 2008 report Dr. Gannon proffered findings on examination and diagnosed
left-foot tarsal coalition and posterior tibial tendinitis. On August 4, 2008 Dr. Gannon also
completed a duty status report wherein she placed appellant on restricted work activities, limiting
the amount of standing and walking she could perform on a daily basis.
In an August 9, 2008 note Dr. Gannon reported:
“[Appellant] is currently under my care for a congenital malformation of her foot.
This deformity has become progressively worse and is aggravated by prolonged
standing, walking and weight[-]bearing activities. She has been able to
compensate for this deformity for some time but due to the progressive nature of
her deformity, she is no longer able to tolerate specific weight[-]bearing
activities.”
By decision dated September 23, 2008, the Office denied the claim because the evidence
of record did not establish that employment factors caused the diagnosed condition.
On October 8, 2008 appellant, through her representative, requested review of the written
record.

2

By decision dated January 15, 2009, following review of the written record, the hearing
representative affirmed the denial of the claim because the evidence of record did not establish
that employment factors caused the diagnosed condition.1
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act2 has the
burden of proof to establish the essential elements of her claim by the weight of the evidence,3
including that she sustained an injury in the performance of duty and that any specific condition
or disability for work for which she claims compensation is causally related to that employment
injury.4 As part of her burden, the employee must submit rationalized medical opinion evidence
based on a complete factual and medical background showing causal relationship.5 The weight
of medical evidence is determined by its reliability, its probative value, its convincing quality,
the care of the analysis manifested and the medical rationale expressed in support of the
physician’s opinion.6
To establish that an injury was sustained in the performance of duty in a claim for
occupational disease, an employee must submit: (1) a factual statement identifying employment
factors alleged to have caused or contributed to the presence or occurrence of the disease or
condition; (2) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; and (3) medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the employee.7
Under the Federal Employee’ Compensation Act, when employment factors cause an
aggravation of an underlying physical condition, the employee is entitled to compensation for the
periods of disability related to the aggravation.8 When the aggravation is temporary and leaves
no permanent residuals, compensation is not payable for periods after the aggravation ceased.9

1

Following the January 15, 2009 decision the Office received additional medical evidence. As this evidence was
not before the Office at the time of its final decision, the Board may not review this new evidence on appeal.
20 C.F.R. § 501.2(c).
2

5 U.S.C. §§ 8101-8193.

3

J.P., 59 ECAB ___ (Docket No. 07-1159, issued November 15, 2007); Joseph M. Whelan, 20 ECAB 55,
58 (1968).
4

G.T., 59 ECAB ___ (Docket No. 07-1345, issued April 11, 2008); Elaine Pendleton, 40 ECAB 1143,
1145 (1989).
5

G.T., supra note 4; Nancy G. O’Meara, 12 ECAB 67, 71 (1960).

6

Jennifer Atkerson, 55 ECAB 317, 319 (2004); Naomi A. Lilly, 10 ECAB 560, 573 (1959).

7

See Roy L. Humphrey, 57 ECAB 238, 241 (2005); Ruby I. Fish, 46 ECAB 276, 279 (1994).

8

Raymond W. Behrens, 50 ECAB 221, 222 (1999); James L. Hearn, 29 ECAB 278, 287 (1978).

9

Id.

3

Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is a causal relationship between the employee’s diagnosed condition and the
compensable employment factors. The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty,
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.10
ANALYSIS
On appeal, appellant argues that the Office improperly denied her claim. Appellant’s
burden is to demonstrate that the identified employment factors caused or aggravated the
diagnosed conditions. As noted above, causal relationship is a medical issue that can only be
proven by submission of probative rationalized medical opinion evidence. Appellant has not
submitted such evidence and therefore has not satisfied her burden of proof and, thus, the Office
properly denied the claim.
Appellant has submitted numerous reports from her treating podiatrist, documenting a
number of bilateral foot complaints since July 2006. Dr. Gannon’s reports however have little
probative value on the issue of causal relationship because they lack a rationalized opinion
explaining how the identified employment factors caused the conditions diagnosed. Her reports
indicate that appellant had a congenital foot condition as well as preexisting bilateral toe
conditions. While there is no dispute that appellant is required to stand and walk as part of her
employment duties, Dr. Gannon offers no medical rationale to explain how appellant’s
employment duties contributed to or aggravated appellant’s diagnosed conditions. Furthermore,
Dr. Gannon does not explain, with any medical reasoning, how any of the conditions diagnosed
would cause appellant disability.
Although Dr. Gannon’s August 9, 2008 note reported that appellant’s left foot condition
was “aggravated by prolonged standing, walking and weight-bearing activities,” her note is of
diminished probative value because it does not contain an accurate and thorough medical history,
findings upon examination or a rationalized opinion explaining how the identified employment
factors aggravated appellant’s left foot condition. As noted above, rationalized medical opinion
evidence is medical evidence which includes a physician’s rationalized opinion on whether there
is a causal relationship between the employee’s diagnosed condition and the compensable
employment factors. The opinion of the physician must be based on a complete factual and
medical background of the employee, must be one of reasonable medical certainty, and must be
supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the employee.11 Dr. Gannon’s
reports and her August 9, 2008 note lack such an opinion and, consequently, are insufficient to
satisfy appellant’s burden of proof.
10

I.J., 59 ECAB ___ (Docket No. 07-2362, issued March 11, 2008); Victor J. Woodhams, 41 ECAB 345,
352 (1989).
11

Id.

4

An award of compensation may not be based on surmise, conjecture or speculation.
Neither the fact that appellant’s claimed condition became apparent during a period of
employment nor his belief that his condition was aggravated by his employment is sufficient to
establish causal relationship.12 Appellant has not submitted sufficient probative rationalized
medical opinion evidence and therefore has not satisfied her burden of proof.
The Board finds that appellant has not established that she sustained an injury in the
performance of duty causally related to her employment.
CONCLUSION
The Board finds that appellant has not established that she sustained an injury in the
performance of duty causally related to her employment.
ORDER
IT IS HEREBY ORDERED THAT the January 15, 2009 and September 23, 2008
decisions of the Office of Workers’ Compensation Programs are affirmed.
Issued: February 22, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

12

D.I., 59 ECAB ___ (Docket No. 07-1534, issued November 6, 2007); Ruth R. Price, 16 ECAB 688, 691 (1965).

5

